—Order of disposition, Family Court, New York County (Clark Richardson, J.), entered on or about July 24, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and loitering in the first degree, and placed him with the New York State Division for Youth for a period of 3 years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.